Poch, J. Claimant corporation filed its complaint for additional costs incurred in the execution of a contract entered into with the Capital Development Board for electrical work on the Sunnybrook Middle School in Lansing, Illinois. The parties have submitted a stipulation which provides, in part, that Claimant entered into the above mentioned contract in the net amount of $318,350.00 for the electrical work on the Sunnybrook Middle School; that the contract required the coordination and supervision of the general contractor; that the Claimant agreed to finish its work 400 days after July 29, 1975, on September 3, 1976; that the general contract was not certified as complete until April of 1978, due to unforeseen difficulties in enforcing and meeting contractual requirements on the part of certain sub-contractors; that Claimant’s work was thus delayed as being dependent on the general contractor. The stipulation further states that “respondent, in the absence of a contractual agreement to the contrary, has been held liable for such a delay occasioned by one prime contractor to another. Kaiser v. State of Illinois, (1932), 7 CCR 99; Divane Bros. Electric Co. vs. State of Illinois, (1957), 22 CCR 546.” The parties have agreed as to the amount of loss incurred by Claimant, as follows: “It is further stipulated between the parties by their respective attorneys that a judgment order be entered in the amount of forty-five thousand dollars and no cents ($45,000.00) in favor of claimant and against respondent, and respondent agrees said amount is due and owing claimant.” There being no further questions to be determined by this Court, Claimant is hereby awarded the sum of forty-five thousand dollars ($45,000.00) in final, full and complete satisfaction of his claim.